Citation Nr: 0638211	
Decision Date: 12/08/06    Archive Date: 12/19/06

DOCKET NO.  04-03 401A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana



THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to an initial compensable evaluation for 
residuals of a fracture of the left fourth toe.




ATTORNEY FOR THE BOARD

J. Henriquez, Counsel







INTRODUCTION

The veteran had active service from September 1972 to 
September 1974.

This matter is before the Board of Veterans' Appeals (Board) 
of the Department of Veterans Affairs (VA) on appeal from a 
March 2003 rating determination by the Seattle, Washington 
Regional Office (RO).  During the course of the appeal, the 
veteran's claims folder was transferred to the RO in Fort 
Harrison, Montana.  

The Board notes that the veteran also perfected an appeal as 
to the issue of entitlement to service connection for a right 
shoulder disability.  During the pendency of the appeal, the 
RO, in an August 2006 rating decision, granted service 
connection for a right shoulder disability.  Because the 
veteran has not disagreed with the rating or effective date 
assigned for the disability, the issue pertaining to a right 
shoulder disability is no longer in appellate status.  See 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).   


FINDINGS OF FACT

1.  The veteran's low back disability did not originate in 
service and is not related to service.

2.  The veteran's left fourth toe fracture is not manifested 
by any disabling residuals.


CONCLUSIONS OF LAW

1.  A low back disability was not incurred in or aggravated 
by active service and arthritis of the back may not be 
presumed to be of service onset.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2006).

2.  Criteria for an initial compensable rating for residuals 
of a fracture of the left fourth toe have not been met.  38 
U.S.C.A. § 1155, (West 2002); 38 C.F.R. §§ 4.1-4.16, 4.71a, 
Diagnostic Code 5284 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  This 
law eliminated the concept of a well-grounded claim, and 
redefined the obligations of VA with respect to the duties to 
notify and to assist claimants in the development of their 
claims.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002).  

In this regard, VA will inform the veteran of that 
information and evidence, if any, that he is to provide and 
that information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the veteran 
provide any evidence in his possession that pertains to the 
claim.  Second, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
VCAA, § 3(a), 114 Stat. 2096, 2097-98 (2000).  See 38 
U.S.C.A. § 5103A.

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions.  That is, VCAA letters 
dated in January 2004, April 2005 and July 2006 provided the 
veteran with adequate notice as to the evidence needed to 
substantiate his claims for service connection and for an 
increased rating and the evidence not of record that is 
necessary.  These letters further advised the veteran that VA 
would attempt to obtain records of private medical treatment 
if the veteran identified the treatment and provided 
authorization to do so.  Simply put, the veteran was notified 
and aware of the evidence needed to substantiate his claims 
and the avenues through which he might obtain such evidence, 
and of the allocation of responsibilities between himself and 
VA in obtaining such evidence.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002). 

The Board is satisfied that the RO has provided all notice as 
required by the VCAA, including asking him to submit 
everything he has which is pertinent to the claim.  The 
January 2004, April 2005 and July 2006 letters specifically 
asked the veteran to tell the RO if he knew of any additional 
evidence he would like considered.  This request of the 
veteran implicitly included a request that if he had any 
pertinent information, he should submit it.  VA has taken all 
appropriate action to develop the veteran's claims.  He was 
notified and aware of the avenues through which he might 
obtain evidence to substantiate his claims and of the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  Although VCAA notice was not 
provided to the veteran prior to the RO decision that is the 
subject of this appeal, the veteran has been presented 
subsequent opportunities to present any evidence in his 
possession or that he could obtain that would substantiate 
his claims. 

The Board further notes that, during the pendency of this 
appeal, on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include the following:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
19 Vet. App. at 484.  Additionally, this notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id.  

In a July 2006 letter the veteran was provided with notice of 
the type of information or evidence necessary to establish a 
disability rating and an effective date pertaining to his 
claims on appeal, and the RO readjudicated the issues in 
August 2006.  

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  See 38 
U.S.C.A. § 5103A.  The RO has obtained the veteran's service 
medical records.  In addition, the RO has obtained all 
identified evidence.  

As to any duty to provide an examination and/or seek a 
medical opinion for the veteran's claim, the Board notes that 
in the case of a claim for disability compensation the 
assistance provided to the claimant shall include providing a 
medical examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) 
contains competent evidence that the veteran has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimants act of service; but does not 
contain sufficient medical evidence for VA to make a decision 
on the claim.  38 U.S.C.A. § 5103A(d) (West 2002)); 38 C.F.R. 
§ 3.159(c)(4) (2006).

The veteran has undergone VA examinations.  The Board finds 
that the examination reports, along with the veteran's 
treatment records, provide sufficient findings upon which to 
adjudicate the claims.  There is no duty to provide another 
examination or medical opinion.  Id.  

VA has fulfilled the duty to notify and assist to the extent 
possible; the Board finds that it can consider the merits of 
this appeal without prejudice to the appellant.  Adjudication 
of the claim may proceed, consistent with the VCAA.  The 
record demonstrates that remand for further action in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 541 (1991).

Factual Background

The veteran's service medical records contain an August 1973 
treatment note with a complaint of low back pain.  
Examination of the back revealed mild low back pain with 
different positions.  The discharge examination was negative 
for any back abnormalities.

The service medical records also showed that the veteran 
broke his left fourth toe during a karate class.  Treatment 
consisted of placing a splint on the toe.  There was no 
record of further treatment of the toe during service.

In a July 2002 letter from the veteran's former chiropractor 
office, it was stated that the veteran was seen from 1993 to 
1999 for treatment, primarily for cervical spine problems.  

Treatment records dated from 1990 to 1996 from  Dr. Courgill, 
show that the veteran was treated for complaints of low back 
pain.

The veteran underwent a VA examination in September 2002.  He 
reported the onset of low back pain in 1984.  With regard to 
his left fourth toe, he denied daily pain and intermittent 
pain was described as aching.  The veteran stated that the 
pain was precipitated by activity.  He limited weight bearing 
activities and did not participate in aggressive sports.  He 
did not use orthotics and he was able to perform routine 
house chores and activities of daily living.  Examination of 
the left foot showed that toes two, three and four had full 
flexion/extension without complaints of pain.  There was no 
metatarsal pain, no deformity or discoloration.  Hair growth 
to the feet and digits was positive.  X-rays of the lumbar 
spine showed "chronic appearing compression fracture at T12 
of 5%."  X-rays of the left foot were negative.  The 
assessment was history of left fourth toe injury with no 
objective findings and subjective report of lumbosacral pain.

On VA examination in May 2006, the veteran continued to deny 
constant pain in his left fourth toe.  He reported flare ups 
when walking more than a couple of blocks or standing for 
more than 10 minutes.  There was no pain when he was not on 
his feet.  He denied any swelling, heat, redness, weakness or 
lack of endurance.  The flare pain occurred 20 to 30 times a 
day with a duration of 15 minutes for each occurrence.  He 
reported additional functional limits to be an inability to 
play tennis, racquetball or go running.  He did not use any 
crutches, brace, cane or corrective shoes.  He continued with 
his normal occupation and has not missed any work due to the 
left fourth toe or left foot pain.  He was able to perform 
all activities of daily living.  With regard to his low back, 
he reported the onset of pain in 1973 with no direct injury 
or trauma.

Examination of the left foot revealed a normal foot without 
deformity.  There was no functional loss and there was normal 
hair growth on all the toes.  Movement against gravity and 
against resistance was strong.  There was no evidence of 
fatigue, weakness, or lack of endurance following repetitive 
use.  There was no objective evidence of painful motion, 
edema, instability, or weakness.  There was mild tenderness 
with manipulation of the left fourth toe. Gait was normal.  
There were no callosities, breakdown, or unusual shoe wear 
pattern that would indicate changes. Heel, toe and tandem 
walk demonstrated good coordination.

X-rays of the lumbar spine showed degenerative changes with 
spondylosis with mild spondylolisthesis L5 on S1.  X-rays of 
the left foot demonstrated no fractures, subluxations or 
other acute abnormalities.  Minor early degenerative changes 
were noted.  There was no calcaneal spurring.

With regard to the left foot, the veteran was diagnosed as 
having minimal early degenerative joint disease. There was no 
specific indication of any abnormalities in the left fourth 
toe. The examiner emphasized that current objective clinical 
exam revealed full range of motion of the left fourth toe 
which could be manipulated actively in all directions.  There 
was mild tenderness to palpation and movement of the left 
fourth toe.  The examiner concluded that the left foot pain 
was less likely than not caused or a result of the left 
fourth toe fracture.  There were minimal early degenerative 
changes of the entire left foot which were most likely due to 
normal age related changes.  Imaging in 2002 was negative for 
any degenerative joint changes further indicating that this 
was an age-related process.  Degenerative joint changes were 
a cause for pain but there was no indication that the 
fractured left fourth toe was related to the degenerative 
joint disease of the entire foot.

With regard to the lumbar spine, the veteran was diagnosed as 
having degenerative joint disease with spondylosis and 
spondylolithesis at L5 and S1.  The examiner noted that the 
objective clinical examination of the lumbar spine indicated 
normal range of motion and the veteran did not indicate pain 
with any range of motion.  The examiner opined that the 
lumbar spine condition was less likely as not caused by or 
the result of the complaint of back pain noted in the service 
medical records.  Imaging in 2002 was negative for any 
degenerative joint disease which makes it more likely that 
these are age related changes and are not related to the 
complaint of back pain while in service.  There was also the 
question of a motor vehicle accident in 1981 and gymnastic 
falls which may have further aggravated any back pain.

Analysis

Low Back Disability

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Certain chronic diseases, like arthritis may be presumed to 
have been incurred during service if manifested to a 
compensable degree within one year of separation from active 
military service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

Given the evidence as outlined above, the Board finds that 
the only evidence in favor of the veteran's claim is his own 
assertions that he has experienced back pain since active 
service.  He is certainly capable of reporting his symptoms, 
but absent medical training his statements alone are 
insufficient to establish a relationship between an in-
service injury and a current disability. See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992) (Laypersons are not 
competent to offer medical opinions). 

The veteran's service medical records show that he was 
treated on one occasion for low back pain which did not 
require X-rays.  The evidence also shows that post-service 
back injuries.  The August 2006 VA examiner concluded that 
the veteran's back condition was less likely related to his 
military service and more likely secondary to the normal 
process of aging.  Consequently, the Board finds that a 
chronic low back disability was not incurred in active 
service or as a consequence thereof.  Furthermore, 
degenerative joint disease of the spine was not diagnosed 
within one year of discharge from service.  Accordingly, the 
veteran's claim is denied.

As the preponderance of the evidence is against the claim for 
service connection for a low back disability, the benefit of 
the doubt doctrine is not for application and the claim must 
be denied.  38 U.S.C.A. § 5107(b); also see generally Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001). 

Left Toe Fracture

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

Foot injuries are evaluated under Diagnostic Code 5284. See 
38 C.F.R. § 4.71a. Under that diagnostic code, a 10 percent 
rating is assigned for a moderate foot injury, a 20 percent 
rating is assigned for a moderately severe injury, and a 30 
percent rating is assigned for a severe injury.  

There is no evidence that the veteran experiences a moderate 
injury residual from the in-service fracture.  The veteran 
has complained of intermittent pain in his left foot with 
limitations in certain activities, however, on VA 
examinations in September 2002 and August 2006, there was no 
medical evidence of significant abnormalities residual from 
that injury.  Furthermore, the VA examiner in August 2006 
reported that the veteran's left foot pain was less likely 
than not caused by the left fourth toe fracture and that the 
current degenerative joint disease of the left foot was the 
result of the normal process of aging.  Consequently, a 
compensable rating is not warranted under Diagnostic Code 
5284.  

The Board further finds that there is no basis for a staged 
rating, pursuant to Fenderson, and that the claim for an 
initial compensable rating for residuals of a fracture of the 
left fourth toe must be denied

The VA schedule of ratings will apply unless exceptional or 
unusual factors make application of the schedular standards 
impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993).  A veteran may be awarded a rating higher than that 
encompassed by the schedular criteria if the case presents 
such an exceptional or unusual disability picture, with such 
related factors as marked interference with employment or 
frequent periods of hospitalization, that application of the 
regular schedular standards is impractical.  See 38 C.F.R. § 
3.321(b)(1).

The veteran has not identified any specific factors related 
to his toe that are exceptional or unusual in light of VA's 
schedule of ratings.  The veteran has not been hospitalized 
for the left toe condition. Moreover, evidence of record does 
not demonstrate any exceptional limitations attributable to 
this disability beyond those contemplated in the schedule of 
ratings.  Consequently, the Board finds that the evaluation 
assigned in this decision adequately reflect the veteran's 
clinically established impairments, and extra- schedular 
ratings for residuals of a left fourth toe fracture are 
denied.


ORDER

Service connection for a low back disability is denied.

An initial compensable rating for residuals of a fracture of 
the left fourth toe is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


